Citation Nr: 0944999	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO. 04-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated as 20 
percent disabling.

2. Entitlement to an increased rating for left lower 
extremity L5 nerve root change, currently evaluated as 10 
percent disabling.

3. Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to December 
1976.

The Veteran's claims come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New Orleans, Louisiana. In January 2007, the Board 
remanded the matter for additional development, and in August 
2008, the issues of entitlement to an increased rating for 
lumbosacral strain, and entitlement to an increased rating 
for left lower extremity L5 nerve root change, were denied in 
a Board decision. The Veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court). In July 
2009, the Secretary of Veterans Affairs and the Veteran (the 
Parties) moved the Court to vacate the Board's August 2008 
decision. The Court granted that Joint Motion for Remand the 
same month, vacating and remanding the matter to the Board.

The Board notes that following the Board's August 2008 
decision, the RO afforded the Veteran a VA peripheral nerves 
examination, which led to the November 2008 rating decision 
granting service connection for lumbosacral radiculopathy of 
the right lower extremity with an evaluation of 10 percent. 
The Veteran did not file a notice of disagreement (NOD) with 
regard to that rating decision. As such, there is no issue 
related to lumbosacral radiculopathy within the Board's 
jurisdiction at this time.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's lumbosacral strain with degenerative joint 
disease is manifested by some limitation of motion with pain, 
but is not manifested by a severe limitation of motion with 
symptoms such as a severe listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending, a loss of lateral motion, or 
narrowing or irregularity of the joint space, or by flexion 
of the thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

2. The Veteran's left lower extremity L5 nerve root change is 
not manifested by moderate incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the 
Veteran's lumbosacral strain with degenerative joint disease 
have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (regulations effective September 23, 
2002), General Rating Formula for Diseases and Injuries of 
the Spine (2009).

2. The criteria for a rating in excess of 10 percent for the 
Veteran's left lower extremity L5 nerve root change have not 
been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1- 4.14, 4.124a, Diagnostic Code 
8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for both his 
service-connected lumbosacral strain with degenerative joint 
disease and his left lower extremity L5 nerve root change. 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. Generally, a disability must be 
considered in the context of the whole recorded history. 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion. 
See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

Lumbosacral Strain with Degenerative Joint Disease

Service connection for the Veteran's back disability was 
initially granted by way of the unappealed September 1978 
rating decision, and was assigned a 10 percent rating. In 
February 2003, the Veteran filed a claim for an increased 
rating, and in an April 2003 rating decision, the subject of 
this appeal, the Veteran's original 10 percent rating was 
continued. Subsequently, in a January 2008 rating decision, 
the evaluation was increased to 20 percent, effective from 
the date of his February 2003 claim. The Veteran is presently 
seeking a rating in excess of 20 percent for his back 
disability.

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)). VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)). The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria. VAOPGCPREC 7-2003.

As the Veteran's claim for an increased rating was filed in 
February 2003, both the current version of the rating 
schedule, effective September 26, 2003, and the prior version 
of the rating schedule, effective September 23, 2002, apply. 
However, the evidence does not reveal that the Veteran is 
entitled to a rating in excess of 20 percent under either 
version of the rating schedule.

Old Rating Schedule

Taking the former version of the rating schedule first, the 
Veteran was rated under this schedule via diagnostic code 
5295 for lumbosacral strain. Under this code, a higher rating 
of 40 percent is warranted only where the lumbosacral strain 
can be characterized as "severe," with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, a 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, a narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion. The 
evidence here does not support such a rating. At a VA 
examination of September 2007, flexion was to 40 degrees, 
extension was to 10 degrees, right and left lateral flexion 
were to 10 degrees, and right and left lateral rotation were 
to 10 degrees. The Board cannot find this constitutes a 
marked limitation of forward bending, or a loss of lateral 
motion. There was no evidence of any listing of the spine, or 
a positive Goldthwaite's sign, and x-rays taken for the 
examination did not note narrow or irregular joint space. The 
examination report also does not reveal any abnormal mobility 
on forced motion. For all of these reasons, a higher rating 
is not warranted under DC 5295 under the old version of the 
rating schedule.

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible. Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture. To the contrary, x-rays taken at the 
September 2007 VA examination and a May 2003 VA examination 
revealed no fractures. Diagnostic Code 5286 does not apply to 
the Veteran's claim because the measurements of the Veteran's 
range of motion listed above do not support the existence of 
ankylosis of the entire spine. Also, the September 2007 VA 
examiner specifically found no ankylosis of either the 
cervical or thoracolumbar spine. Diagnostic codes 5287-5288 
do not apply because they pertain to portions of the spine 
not currently on appeal. Diagnostic code 5289 does not apply 
because, again, the measurements of the Veteran's range of 
motion do not support the existence of ankylosis of the 
lumbar spine, and the September 2007 examiner specifically 
made negative findings in this regard. Diagnostic codes 5290-
5291 pertain to portions of the spine not currently on 
appeal.

Under DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion can be characterized as "severe." This 
is not the case here. The Board observes that the words 
"moderate" and "severe" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." See 38 C.F.R. § 4.6. 
Normal forward flexion of the thoracolumbar spine is to 90 
degrees, extension is to 30 degrees, left and right lateral 
flexion are to 30 degrees, and left and right lateral 
rotation are to 30 degrees. See, 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2). Given the ranges of motion documented at the September 
2007 VA examination, while the Veteran clearly suffers from 
an impairment of motion in the back, the Board does not find 
it can be characterized as "severe." Moreover, the September 
2007 examiner described the effect of the Veteran's back 
disability on daily activities as "moderate" in all 
activities except sports, which was severe. For these 
reasons, DC 5292 cannot provide the basis for an increase. 
Diagnostic code 5293, the code for intervertebral disc 
syndrome does not apply because there has been no 
documentation of incapacitating episodes requiring bed rest 
prescribed by a physician or treatment by a physician in any 
of the Veteran's treatment notes. The September 2007 VA 
examiner specifically found that no bed rest has been ordered 
for the Veteran's back disability. There is no evidence to 
the contrary. As such, DC 5293 also cannot provide the basis 
for an increased rating. The Board calls attention to the 
fact that this diagnostic code additionally allows for 
separate neurological ratings. In the January 2008 rating 
decision, the Veteran was awarded a separate 10 percent 
evaluation for left lower extremity L5 nerve root change as 
associated with his lumbosacral strain. An adjudication of 
this neurological rating follows separately in the next 
section of this decision. The Veteran was also afforded a 10 
percent rating for lumbosacral radiculopathy in November 
2008, a decision which was not appealed.

As for the remaining diagnostic code under the old version of 
the rating schedule, DC 5294, the Board finds this code is 
not raised by the medical evidence. As such, it has not been 
shown that the Veteran is entitled a rating in excess of 20 
percent under the old version of the rating schedule.

Current Rating Schedule

Under the current version of the rating criteria, 40 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine. As noted above, at the September 2007 
examination, flexion was to 40 degrees, and the examiner 
specifically found the Veteran does not suffer from ankylosis 
of the thoracolumbar spine. The current version of the rating 
schedule also allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months. Again, there has been no 
documented incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician. 
Additionally, the current regulations allow for separate 
neurological evaluations, but as stated above, this issue is 
addressed separately.

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, 
as well as the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the Veteran contends his disability is essentially manifested 
by pain. The Court has held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See, in general, DeLuca. The 
Board is cognizant of the Veteran's complaints of severe pain 
that appear throughout the medical record. In September 2007, 
the VA examiner noted that the Veteran experiences pain on 
flexion beginning at 10 degrees and ending at 40 degrees, but 
that there is no additional loss of motion with repetitive 
use. There was also pain on extension starting at 0 degrees 
and ending at 10 degrees, with no additional loss of motion 
with repetitive use. The Veteran exhibited pain from 0 
degrees to 10 degrees of left and right lateral flexion, but 
no additional loss of motion with repetitive use. And pain 
from 0 degrees to 10 degrees of left and right lateral 
rotation, with no additional loss of motion with repetitive 
use. The Board recognizes that the Veteran experiences pain 
throughout motion in all aspects of his lumbar spine. 
However, the evidence does not suggest that the pain amounts 
to forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine. Also, the VA examiner specifically found 
that there was no additional loss of motion on repetitive use 
in any parameter. Accordingly, the Board finds that the 20 
percent assigned adequately compensates the Veteran for the 
level of impairment caused by his back disability. There is 
no basis on which to assign a higher level of disability 
based on 38 C.F.R. §§ 4.40 and 4.45.

For all of these reasons a rating in excess of 20 percent is 
not warranted under either the former or the current version 
of the rating criteria. 

Left Lower Extremity L5 Nerve Root Change

As mentioned above, in the January 2008 rating decision the 
Veteran was awarded a separate 10 percent evaluation for left 
lower extremity L5 nerve root change, associated with his 
lumbosacral strain with degenerative joint disease, pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8520. Under that code 
section, a 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve. In order to be entitled to 
the next higher rating of 20 percent, the evidence must show 
moderate incomplete paralysis of the sciatic nerve.

The September 2007 VA examination report represents the only 
objective evidence of neurological abnormalities associated 
with the Veteran's back disability, and the date of the 
examination has been determined as the effective date for the 
Veteran's neurological rating. However, upon review of this 
examination report, a rating in excess of 10 percent is not 
supported by the findings. The Veteran's motor examination 
appears normal, muscle tone was normal and there was no 
muscle atrophy. Sensation in the Veteran's lower extremities 
was grossly intact, with abnormalities found only in the 
pinprick test and light touch test of the left lower 
extremity. The Veteran's reflexes were grossly intact, with 
some abnormalities found only in the knee jerk and ankle jerk 
response of both extremities. A history of nocturia, erectile 
dysfunction, numbness, paresthesias, and foot weakness was 
noted, but not included in the objective findings. While it 
is clear from this examination report that the Veteran does 
suffer from some neurological impairment due to his back 
disability, the Board cannot find it causes "moderate" 
incomplete paralysis of the sciatic nerve based on this 
evidence. Overall, the neurological testing completed at the 
September 2007 VA examination revealed grossly normal 
results.

The Veteran was afforded his most recent peripheral nerve 
examination in November 2008. The examination report centers 
primarily on the radiculopathy, which is not under appeal. 
The lumbar nerve root change was noted, with symptoms 
including weakness, paresthesias, and pain, but again there 
was no muscle atrophy, abnormal muscle tone or bulk,  or 
tremors, tics or other movements. The examiner specifically 
noted that no function of any joint was affected by the nerve 
disorder. There is no suggestion at all of moderate 
incomplete paralysis of the sciatic nerve.

The Board has also considered whether a separate rating may 
have been warranted for the Veteran's neurological disability 
during the pendency of this appeal prior to September 2007. 
However, prior to the September 2007 VA examination report, 
the medical record was devoid of findings, or revealed normal 
neurological findings. For example, a treatment record of 
January 2004 revealed good motor strength, and normal deep 
tendon reflex responses in the Veteran's lower extremities, 
with only decreased dorsiflexion noted in the left ankle. At 
the May 2003 VA examination, straight leg testing was 
negative, reflexes were equal, there was no atrophy, and 
motor functioning and sensation were normal. Nocturia and 
radiating pain was noted in the Veteran's history, but not 
incorporated in the objective findings.

For all of these reasons, a rating in excess of 10 percent 
for the Veteran's left lower extremity L5 nerve root change 
is not warranted.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of his claims for an increased rating for 
residuals of lumbosacral strain with degenerative joint 
disease, and for left lower extremity L5 nerve root change. 
Sufficient evidence is available to reach a decision and the 
Veteran is not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VA sent the Veteran a letter in June 2003 informing him of 
the evidence necessary to establish entitlement to an 
increased rating. The Veteran was notified of what was 
necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf. 
Thus, this letter satisfied the requirements of 38 C.F.R. § 
3.159(b)(1) (2009). An April 2006 letter also informed the 
Veteran of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Any defect 
with respect to the timing of the notice requirement was 
harmless error. The Veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also has a duty to assist the Veteran in the development 
of his claims. Here, all relevant facts have been properly 
developed, and all evidence necessary for an equitable 
resolution of these issues has been obtained. The Veteran's 
service treatment records, and post-service VA and private 
treatment records are associated with the record. The Veteran 
requested and was afforded a Board videoconference hearing, 
and the May 2006 transcript is of record. He was also 
afforded VA examinations in May 2003 and September 2007 and 
the reports are associated with the claims folder. The 
Veteran has indicated that he has nothing further to submit. 
See October 2009 statement.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

An evaluation in excess of 20 percent for residuals of 
lumbosacral strain with degenerative joint disease is denied.

An evaluation in excess of 10 percent for left lower 
extremity L5 nerve root change is denied.


REMAND

As stated above, the Court vacated the August 2008 Board 
decision pursuant to a Joint Motion for Remand in which the 
Parties agreed that additional reasons and bases were 
required as to the issues discussed in the decision, above, 
and that the issue of entitlement to TDIU was raised by the 
record and must be adjudicated by the Board.

In particular, the Parties noted that the September 2007 VA 
examiner reported that the Veteran indicated that he was 
unemployed since 1982 due to chronic low back pain. The 
Parties agreed that the Board must discuss whether the record 
in this regard raised a claim for TDIU under 38 C.F.R. §§ 
3.340, 3.341, and 4.16 (2009). 

Shortly before the July 2009 Joint Motion for Remand, the 
Court held that a request for TDIU, whether expressly raised 
by a Veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim, or, if the disability upon which entitlement to TDIU 
is based has already been found to be service connected, as 
part of a claim for increased compensation. Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).

Hence, the Veteran's claim for increased ratings for his 
lumbar spine disability includes consideration of whether a 
TDIU is warranted under the provisions of 38 C.F.R. § 3.340, 
3.341, 4.16, especially when coupled with his September 2007 
statements to the VA examiner that he was unemployed for more 
than 20 years due to his chronic low back pain.

38 U.S.C.A. § 7105 (d)(1) (West 2002) provides that, 
following receipt of a notice of disagreement (NOD), VA must 
issue an SOC that includes a summary of the evidence 
pertinent to the issues with which the Veteran expressed 
disagreement, a citation of pertinent laws and regulations, 
and a discussion of how those laws and regulations affect 
VA's decision. Neither the October 2004 SOC, nor the January 
2008 SSOC provided the Veteran with this information. As the 
Court has determined that the claim of whether TDIU is 
warranted is part of the claim for higher ratings, the Board 
believes that an SSOC, rather than an SOC, should be issued 
containing the necessary information regarding TDIU. 

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities. See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009). Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Again, the record shows that the Veteran is currently 
unemployed and has been since 1982. He alleges that his 
service connected lumbar spine disabilities prevent him from 
obtaining gainful employment. While the Veteran has been 
afforded VA examinations related to the schedular rating 
claims, an opinion as to his unemployability and whether his 
service connected disabilities render him unemployable was 
not obtained. Moreover, the Board notes that the appellant 
has multiple additional disabilities that are not service 
connected. The Board finds that VA must afford the Veteran an 
appropriate VA examination to determine whether he is unable 
to secure or maintain substantially gainful employment as a 
result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative 
an SSOC that includes a citation to 38 
C.F.R. §§ 3.340, 3.341, and 4.16 and a 
discussion of how those regulations affect 
VA's decision with regard to entitlement 
to TDIU. If any evidence pertinent to the 
Veteran's claim is added to the record 
since the January 2008 SSOC was issued, 
the SSOC should also include a summary of 
that evidence.

2. After the above development has been 
completed, schedule the Veteran for an 
appropriate VA examination to determine 
the affect of his service-connected 
disabilities on his employability. The 
examiner should offer an opinion as to 
whether the Veteran is unable to secure or 
maintain substantially gainful employment, 
and, if so, whether that unemployability 
is solely a result of his service 
connected disabilities. The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.

3. Readjudicate the Veteran's claim. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


